DETAILED ACTION

The final Office action mailed 2/10/2021 is hereby vacated and replaced by the final Office action herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “further comprising performing the second cleaning process to remove the pad oxide layer on the NMOS region and the PMOS region completely,” is unclear as to how it is related to the complete removal of the pad oxide layer recited in claim 1.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 6-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi (US 2009/0261446) in view of Xiong et al. (US 2012/0045874; herein “Xiong”).
Regarding claim 1, Gogoi discloses in Figs. 1-23 and related text method for fabricating semiconductor device, comprising:
providing a substrate having a NMOS region (region of transistor/well 46 and 48, see [0071] and [0119]) and a PMOS region (region of transistors/well 44, see [0071]); 
forming a pad oxide layer (16, see [0062]) on the substrate, wherein the pad oxide layer comprises a first thickness (thickness shown in Fig. 1) on the NMOS region and the PMOS region; 
performing an implantation process to inject impurities into the substrate (to form 26, see [0065]) on the PMOS region while the pad oxide layer is on the PMOS region; 
performing a first cleaning process to reduce the first thickness of the pad oxide layer (thickness of 16, see [0067]) on the PMOS region to a second thickness after performing the implantation process;
performing an anneal process (see [0071]) after the first cleaning process; and 
after the anneal process, performing a second cleaning process to completely remove the pad oxide layer (see [0072] and Figs. 7-8) on the NMOS region and the PMOS region.
Gogoi does not explicitly disclose 

In the same field of endeavor, Xiong teaches an implantation process (see [0040]) wherein
the implantation process injects germanium (Ge) (see [0040]) into the substrate on the PMOS (N-well for PMOS transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gogoi by having the impurity be germanium, as taught by Xiong, in order to employ an alternative and well-known n-type impurity for an n-well region. Further, Xiong shows that germanium and phosphorus impurities are equivalent for n-type wells known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the Ge impurities of Xiong for the P of Gogoi. 
Regarding claim 2 (first interpretation), Gogoi further discloses performing the first cleaning process (see [0067]) to reduce the first thickness of the pad oxide layer on the NMOS region to a third thickness (note that both regions are treated).
Regarding claims 2-3 (second interpretation), Gogoi further discloses 
performing the first cleaning process (see [0067]) to reduce the first thickness of the pad oxide layer on the NMOS region to a third thickness (third thickness is thickness of 16 taken immediately after 28 is removed in at least a portion of the NMOS region);
wherein the second thickness (16 after thinning described in [0067]) is less than the third thickness (16 after removing 28 but before thinning of 16 described in [0067]).
Regarding claim 6, Gogoi further discloses wherein a temperature of the anneal process is between 1000°C to 1100°C (800°C to 1100°C, which overlaps the claimed range, see [0071]).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the anneal temperature to be a result effective variable affecting the resulting doping profile.  Thus, it would have been obvious to modify the method of Gogoi to have the temperature within the claimed range in order to achieve the desired amount of diffusion for the n-type well of the PMOS transistor, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 7, Gogoi further comprises performing the anneal process in a nitrogen gas (N2) ambient (see [0071]).
Regarding claim 8, Gogoi further comprises performing the anneal process without oxygen gas (O2) (in the embodiment of the nitrogen ambient, see [0071]).
Regarding claim 9, Gogoi further discloses comprising performing the second cleaning process to remove the pad oxide layer (16) on the NMOS region and the PMOS region completely (see [0072] and Fig. 7-8).
Regarding claim 13, Gogoi further discloses forming a gate dielectric layer (e.g. 81/83/85) on the substrate on the NMOS region and the PMOS region after performing the second cleaning process.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi in view of Xiong, as applied to claim 1 above, and further in view of Shu et al. (US 2018/0350607; herein “Shu”).
Regarding claims 4 and 5, Gogoi does not explicitly disclose 
using diluted hydrofluoric acid (dHF) to perform the first cleaning process;
wherein a ratio of hydrofluoric acid to distilled water in dHF is between 20:1 to 2000:1.
In the same field of endeavor, Shu teaches in Fig. 5 and related text a method of forming a semiconductor device and performing a cleaning process to remove an oxide layer (see [0028]) comprising
using diluted hydrofluoric acid (dHF) to perform the cleaning process (dHf, see [0026]);
wherein a ratio of hydrofluoric acid to distilled water in dHF is between 20:1 to 2000:1 (100:1, which anticipates the claimed range, see [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gogoi by using diluted hydrofluoric acid (dHF) to perform the cleaning process, a ratio of hydrofluoric acid to distilled water in dHF is between 20:1 to 2000:1, as taught by Shu, in order to allow for etching of the pad oxide layer without consuming other portions of the device (see Shu [0026]).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogoi in view of Xiong, as applied to claim 1 above, and further in view of Lii (US 2014/0361376; herein “Lii”).
Regarding claims 10-12, Gogoi does not explicitly disclose 

wherein the first cleaning agent is selected from the group consisting of ammonia (NH3), hydrofluoric acid (HF), and argon (Ar);
wherein the second cleaning agent comprises diluted hydrofluoric acid (dHF).
In the same field of endeavor, Lii teaches in Fig. 1 and related text a method of forming a semiconductor device and performing a cleaning process to remove an oxide layer (see [0028]) comprising
using a first cleaning agent and a second cleaning agent to perform the cleaning process (in the case of both wet and dry cleaning, see [0028]);
wherein the first cleaning agent is selected from the group consisting of ammonia (NH3), hydrofluoric acid (HF), and argon (Ar) (NH3 plasma, see [0028]);
wherein the second cleaning agent comprises diluted hydrofluoric acid (dHF) (dilute HF aqueous solution, see [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gogoi by using a first cleaning agent and a second cleaning agent to perform the cleaning process, the first cleaning agent being ammonia (NH3) and the second cleaning agent comprises diluted hydrofluoric acid (dHF), as taught by Lii, in order to provide etchants with high selectivity for silicon oxide and low selectivity for other materials, thereby improving removal of the oxide without unintentionally removing other portions of the device (see Lii [0028]).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/12/2021